Citation Nr: 1441581	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  07-36 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for residuals of cold injury to the lips, ears, and nose.

2.  Entitlement to a total disability rating for compensation based upon individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

M. Katz, Counsel


INTRODUCTION

The Veteran served on active duty from February 1982 to July 1982 and from July 1983 to July 1985. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office in St. Paul, Minnesota (RO).  The Veteran testified at a hearing before the undersigned Veterans Law Judge in March 2009.  A transcript of that hearing is associated with the claims file.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Since the grant of service connection, the Veteran's residuals of cold injury to the ears have been manifested by pain, numbness and cold sensitivity without evidence of tissue loss, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities.

2.  Prior to August 18, 2009, the Veteran's residuals of cold injury to the nose have been manifested by pain, numbness, and cold sensitivity; on and after August 18, 2009, the residuals of cold injury to the nose were additionally manifested by locally impaired sensation.

3.  Prior to August 18, 2009, the Veteran's residuals of cold injury to the lips was manifested by pain, numbness, and cold sensitivity; from August 18, 2009 through January 17, 2012, the residuals of cold injury to the lips was additionally manifested by locally impaired sensation; on and after January 18, 2012, the residuals of cold injury to the lips was additionally manifested by color changes.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating greater than 10 percent for residuals of cold injury to the ears have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2013).

2.  The criteria for an initial rating greater than 10 percent for residuals of cold injury to the nose, prior to August 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2013).

3.  On and after August 18, 2009, the criteria for a staged rating of 20 percent, but no greater, for residuals of cold injury of the nose have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2013).

4.  The criteria for an initial rating greater than 10 percent for residuals of cold injury to the lips, prior to August 18, 2009, have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2013).

5.  From August 18, 2009 through January 17, 2012, the criteria for a staged rating of 20 percent, but no greater, for residuals of cold injury to the lips have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2013).

6.  On and after January 18, 2012, the criteria for a staged rating of 30 percent, but no greater, for residuals of cold injury to the lips have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).  A letter dated in December 2006 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's service treatment records, VA medical treatment records, Social Security Administration (SSA) records, and identified private treatment records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran was most recently provided with a VA examination to assess the severity of his residuals of cold injury to the ears, nose, and lips in January 2012.  The Board finds the January 2012 VA examination to be adequate in this case, as it sufficiently describes the Veteran's disability to properly rate the disability under the pertinent rating criteria.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation. These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The VLJ in this case specifically identified to the Veteran, prior to his testimony, the issue on appeal, the intended focus of the testimony.  Both the Veteran and his representative demonstrated actual knowledge of what was needed, and provided the appropriate testimony to further clarify all lay bases of evidence.  That notwithstanding, the representative and the VLJ then asked questions to ascertain the severity of the Veteran's cold injury residuals, and the VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the Veteran's claim; through his testimony, he demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  Accordingly, the Board finds that the VLJ substantially complied with the duties set forth in 38 C.F.R. 3.103(c)(2); any error in notice or assistance by the VLJ at the March 2009 Board hearing constitutes harmless error.

There is no indication in the record that any additional evidence, relevant to the issue of entitlement to an initial rating greater than 10 percent for residuals of cold injury to the ears, nose, and lips is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2013).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran contends that he is entitled to a higher initial rating for his service-connected residuals of cold injury to the ears, nose, and lips.  The Veteran initially filed a claim seeking service connection for residuals of cold injury in November 1998.  The claim was denied in an April 1999 rating decision.  Although the Veteran filed a timely notice of disagreement to that rating decision, he did not perfect his appeal.  He filed a new claim in December 2006.  The RO granted service connection for residuals of cold injury to the lips and face in December 2006, and assigned a 10 percent disability rating, effective November 20, 1998, pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7122.

Under Diagnostic Code 7122, a 10 percent rating is assigned for arthralgia or other pain, numbness, or cold sensitivity.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2013).  A 20 percent rating is for application when there is arthralgia or other pain, numbness, or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  A maximum 30 percent rating is warranted when there is arthralgia or other pain, numbness, or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  Id.  

Note 2 directs VA to evaluate each affected part separately and combine the ratings in accordance with 38 C.F.R. §§ 4.25 and 4.26.  Disabilities that have been diagnosed as the residual effects of cold injury, such as Raynaud's phenomenon, muscle atrophy, et cetera, should be separately evaluated unless they are used to support an evaluation under Diagnostic Code 7122.  Id.  It was also noted that arthralgia is but one type of pain that will satisfy the evaluation criterion.  63 Fed. Reg. 37779 (July 14, 1998).

In January 1999, the Veteran underwent a VA examination for residuals of cold injury.  The examiner reported that a July 1998 electromyography showed no sign of peripheral nerve injury.  The Veteran complained that his face was sensitive to cold and that he experienced pinprick sensations in his ears.  He noted that his nose felt like it was falling off.  He stated that, when his nose runs, he is unable to feel the moisture due to numbness.  He also indicated that he had tingling in his lips with cold exposure, but denied numbness in the lips.  The examiner stated that there was no chronic pain resembling causalgia or reflex sympathetic dystrophy.  There were no recurrent fungal infections, ulcerations, or frostbite scars.  The Veteran complained of arthritic joint pain and stiffness.  He denied swelling.  Physical examination of the ears was normal, with normal sensation to light touch.  There was no discoloration or swelling.  The nose was also clear to visualization with no numbness.  There was no lip numbness, swelling, or discoloration.  The diagnosis was status post frostbite of face and ears with normal examination.

In various lay statements, the Veteran reported that he experienced symptoms of residuals of cold injury to his ears, nose, and lips, including pain, numbness, cold sensitivity, burning, and blistering on the lips.  In his July 2007 notice of disagreement, the Veteran stated that he experienced marked ulcerations to his top lip and tip of his nose with numbness to the lip and nose.  He stated that his lip and nose were discolored and swollen with the ulcerations, and that his symptoms worsened as the temperature decreased.

A December 2006 VA treatment record notes the Veteran's complaints of tingling, pain, and discomfort to the face and lips.  He noted that his symptoms worsened in the cold weather.  A November 2007 treatment record reflects the Veteran's complaints of lesions to the lips and nose.  The lower lip had a four-vesicle that he stated "pops" with clear fluid coming out.  He reported that the vesicles dry up in approximately one month, and that he had experienced at least 10 similar occurrences.  The Veteran stated that he saw outside providers for the vesicles, and that he received topical ointment.

In a statement in support of the Veteran's claim, his previous employer stated that the Veteran called in sick when he had ulcerations on his lips and nose, more frequently during the colder months.  He reported that discoloration was visible on the lips and nose and he would complain of pain and numbness.  He noted that the Veteran's ears looked "very bad" and the Veteran noted that they burned and ached.  He stated that you could see deep redness on his ears.  C.M. provided a lay statement reporting that he has seen the Veteran's lip and ear problems, and that the cold has inhibited him from having fun outdoors such as ice fishing, hunting, and snowmobiling.  C.M. noted that he observed a definite change in color of the Veteran's face, and that the Veteran seemed to be in pain and uncomfortable.  The Veteran's parents provided a statement reflecting that the Veteran experienced sensitivity to cold with ulcerations.

The Veteran's SSA disability records reflect that he receives disability compensation based upon degenerative disc disease of the lumbar spine, a right hand crush injury, a left hand injury, right knee surgery, and bilateral hand clubbing.  Nevertheless, review of the SSA disability records mentioned the Veteran's complaints of nose sensitivity in cold temperatures.

In August 2008, the Veteran underwent a VA skin examination.  The Veteran complained of a recurrent blister on his upper lip and the tip of his nose with tingling and burning.  He stated that the blisters occurred three or four times per year and only with cold exposure.  He noted treatment including antibiotics for the ulcers.  The examiner stated that the sores were not scarring, but the Veteran complained that they were unsightly and that he took time off from work when they were bad.  He noted that he has lost jobs because he would not go to work when he had the blisters.  He also reported burning of the ears, which occurred all year round.  There were no blisters or skin lesions on the ears and there was no tissue loss from the ears.  Physical examination revealed the skin to be clear.  The Veteran had a full beard and mustache with no evidence of scarring on the upper lip or nose in the area where the reported blisters occurred.  The skin of the ears was also clear without any lesions or scarring.  The diagnosis was cold injury with residuals.

During his March 2009 hearing before the Board, the Veteran testified that his frostbite residuals of the ears, nose, and lips caused tingling in the nose and pain in the ears with wind exposure.  He noted pain in his lips with cold exposure, and stated that he experienced blistering of the nose and lips with every winter.  He explained that, after the blisters occurred, they dried up, bled, and then healed on their own.  He reported that he used over-the-counter medication.   He noted that his ears did not blister, but that they were sensitive to the cold with pain and numbness.

On August 18, 2009, the Veteran underwent another VA examination.  He reported that he has sought medical treatment for recurrent ulceration to the upper lip with cracking and bleeding, and noted that he last received prescription medication in 2002.  He reported that he had been advised to keep his face covered and dry and to use over-the-counter ointments.  The Veteran denied tissue loss but he reported cold sensitization in the nose, lips, and ears with stinging, recurrent pins and needles, and burning sensation.  He also reported numbness to the nose and lips with his lips turning white in cold weather.  He explained that the tip of his nose increases in redness during the cold weather, and that his ears turn a deep red color.  He reported chronic pain.  He stated that he was unable to go out and mingle with friends during an ulcer outbreak, and that he found it difficult to eat and look at himself.  There was no disturbance of nail growth, no diagnosis of skin cancer, and no limitation of motion other than during the flare due to cracking and bleeding of the lips.  He indicated that he sometimes noticed swelling to the tip of the nose and lips during a flare.  The examiner noted that he did have neuropathy to the upper and lower lip, tip of the nose, outer ear, and earlobe, described as severe to the lips and nose and moderate to the ears, but that there was no numbness during the summer.  

Physical examination revealed normal coloration of the skin with no edema and normal temperature.  There was no atrophy and no diaphoresis or moisture.  There were no texture changes and no ulcerations.  Mustache and beard were normal, and hair growth was normal.  There was no evidence of fungus or other infection, and there were no visible scars to the tip of the nose, upper or lower lip, or ears.  The skin had normal visual appearance and sensation to the face, forehead, cheeks, chin, and ears was normal.  There was slightly diminished sensation to light touch on the tip of the nose, but normal pinprick tests to the forehead, cheeks, chin, and ears.  There was slightly diminished pinprick sensation to the tip of the nose and lips.  There was normal sensation to hot versus cold to the forehead, cheeks, chin, nose, and ears, but the Veteran was unable to distinguish hot versus cold to the lips.  The examiner reported that the only abnormality noted during examination was the sensory abnormality described.  The Veteran denied numbness, tingling, and burning during the examination.  The diagnosis was cold injury residuals.

On January 18, 2012, the Veteran underwent another VA examination.  The Veteran reported recurrent blisters and swelling of the upper lip with cold exposure, which was usually preceded by a tingling sensation in the lip.  He also reported a sharp, burning sensation in the outer helix of both ears with throbbing and itching in the upper lip and tip of the nose.  He reported occasional blisterlike lesions on the tip of the nose, but not the ears.  He noted that his upper lip occasionally turned a waxy white color upon cold exposure.  He denied cyanosis but reported constant numbness of the center of the upper lip.  The Veteran did not report facial swelling and stated that he used topical moisturizing creams on his face and noted that he takes ibuprofen for pain.  The Veteran complained of pain, cold sensitivity, and numbness in each ear and the nose.  He also stated that he experienced arthralgia or other pain, cold sensitivity, and numbness to the upper lip.  X-rays of the affected areas were not taken.  The examiner reported that there was not functional impairment of an extremity such that no effective function remained other than that which would be equally well served by amputation with prosthesis as a result of the cold injury.  There were no scars related to the Veteran's cold injury.  The ears and nose were free of scar, color change, and ulceration.  There was no tissue loss or scarring of the ears, lips, or nose.  To the right of center on the upper lip philtrum, there was a 1 by 2 millimeter scab.  In the center of the vermillion portion of the upper lip, there was irregular hyperemia or telangiectasia and the remainder of the vermillion portion of the upper lip was slightly mottled and pale in comparison to the lower lip vermillion.  Sensation to light touch and monofilament was decreased in the helix of the ears and the upper lip to approximately the nasal labial fold, bilaterally.  There was no facial hyperhidrosis evident.  The examiner reported that the Veteran's cold injury did not impact his ability to work.  The examiner noted that, although there were no blisters observed, the changes of the upper lip were as likely as not secondary to cold injury residuals.  The diagnosis was frostbite to the left face and upper lip with cold injury residuals.

Initially, the Board observes that Note (1) following Diagnostic Code 7122 provides that each affected part (e.g., hand, foot, ear, nose) is to be evaluated separately, and their ratings combined in accordance with 38 C.F.R. §§ 4.25 and 4.26.  In that regard, the Veteran's original 10 percent rating was assigned for three affected parts, including the ears, nose, and lips.  As the ears, nose, and lips are separate affected parts, the Board hereby assigns them separate ratings, to be combined in accordance with §§ 4.25 and 4.26.

With regard to the Veteran's lips, the medical evidence of record shows that the Veteran complained of sensitivity to cold, pain, tingling, blistering and ulceration, and burning.  The Veteran also reported that they turned white in color during cold weather.  Prior to August 18, 2009, the evidence showed that there was no discoloration of the lips and that sensory examinations were normal.  An August 18, 2009 VA examination reflected slightly diminished pinprick sensation to the lips and an inability to distinguish hot versus cold to the lips.  A January 18, 2012 VA examination showed that the Veteran's frostbite residuals to the lips were manifested by tingling, burning, pain, itching, lesions, cold sensitivity, numbness, and color change with cold exposure.  Physical examination showed that the upper lip was slightly mottled and pale with decreased sensation to light touch and monofilament.  As the evidence demonstrated pain, numbness, cold sensitivity, and locally impaired sensation to the lips as early as August 18, 2009, and pain, numbness, cold sensitivity, locally impaired sensation, and color changes as early as January 18, 2012, the Board concludes that an initial rating greater than 10 percent for frostbite residuals of the lips is denied prior to August 18, 2009, a 20 percent rating is awarded, effective August 18, 2009 through January 17, 2012, and a maximum 30 percent rating is for application, effective January 18, 2012.

With regard to the Veteran's nose, the medical evidence shows that, prior to August 2009, the Veteran's symptoms included sensitivity to cold, subjective complaints of loss of sensation, pain, tingling, numbness, burning, and cold sensitivity.  The Veteran reported occasional ulcerations appearing on the tip of the nose.  Objective examinations showed normal sensation to light touch.  An August 18, 2009 VA examination documented normal color of the skin with slightly diminished sensation to light touch on the tip of the nose.  A January 18, 2012 VA examination reported that the Veteran's nose was free of scar, color change, and ulceration.  As the evidence demonstrated pain, numbness, and cold sensitivity with no evidence of tissue loss, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities prior to August 18, 2009, an initial rating greater than 10 percent is not warranted for frostbite residuals of the nose prior to August 18, 2009.  However, because the August 18, 2009 VA examination documented pain, numbness, cold sensitivity plus locally impaired sensation on the nose, an increased evaluation of 20 percent is for application on and after August 18, 2009.  An increased rating greater than 20 percent is not warranted after August 18, 2009, as there is no indication of tissue loss, color changes, hyperhidrosis, or X-ray abnormalities.  Accordingly, an initial rating greater than 10 percent is not warranted for residuals of frostbite to the nose prior to August 18, 2009, but an increased evaluation of 20 percent is warranted on and after August 18, 2009.

Last, the Board finds that an initial rating greater than 10 percent is not warranted for frostbite residuals of the right or left ears.  The medical evidence of record reflects complaints of sensitivity to cold, pinprick sensation, pain, burning, and numbness in both ears.  Physical examinations showed normal sensation to light touch without discoloration, and there was normal pinprick sensation to the ears.  The ears were found to be free of scar, color change, and ulceration with no tissue loss.  As the evidence of record reflects evidence of pain, numbness, and cold sensitivity of the ears without objective evidence of tissue loss, color changes, locally impaired sensation, hyperhidrosis, or X-ray abnormalities, an initial rating greater than 10 percent is not warranted for the ears.

For the foregoing reasons, the Board denies an initial rating greater than 10 percent for residuals of frostbite to the ears throughout the rating period on appeal, denies an initial rating greater than 10 percent for residuals of frostbite to the nose and lips prior to August 18, 2009; awards a 20 percent rating for frostbite residuals of the nose on and after August 18, 2009; awards a 20 percent rating for frostbite residuals of the lips from August 18, 2009 through January 17, 2012; and awards a 30 percent rating for frostbite residuals of the lips on and after January 18, 2012.

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2013).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings in this case are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected residuals of cold injuries to the ears, nose, and lips, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's residuals of cold injuries.  Although the Veteran is receiving the maximum schedular rating for residuals of cold injury to the lips on and after January 18, 2012, the diagnostic criteria adequately describe the severity and symptomatology of the Veteran's residuals of cold injury to the lips.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule, and no extraschedular referral is required.


ORDER

Entitlement to an initial rating greater than 10 percent for residuals of cold injury to the ears, at any time during the rating period on appeal, is denied.

Entitlement to an initial rating greater than 10 percent for residuals of cold injury to the nose, prior to August 18, 2009, is denied.

Entitlement to a staged rating of 20 percent, but no greater, on and after August 18, 2009 for residuals of cold injury to the nose is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to an initial rating greater than 10 percent for residuals of cold injury to the lips, prior to August 18, 2009, is denied.

Entitlement to a staged rating of 20 percent, but no greater, from August 18, 2009 through January 17, 2012, for residuals of cold injury to the lips is granted, subject to the laws and regulations governing the payment of monetary benefits.

Entitlement to a staged rating of 30 percent, but no greater, on and after January 18, 2012 for residuals of cold injury to the lips is granted, subject to the laws and regulations governing the payment of monetary benefits.


REMAND

Review of the record reflects that the Veteran raised the issue of entitlement to a TDIU in an August 2011 brief, in connection with his claim for entitlement to an increased rating for residuals of cold injury.  VA will grant entitlement to a TDIU when the evidence shows that a veteran is precluded, by reason of service-connected disabilities, from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16 (2013).

A TDIU claim is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  However, the evidence of record is unclear as to whether the Veteran's service-connected disabilities render him unemployable.  Accordingly, a VA opinion addressing the Veteran's employability is warranted.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran a notice letter as to the issue of entitlement to a TDIU.  Provide the Veteran a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, for completion and return to the RO.

2.  Schedule the Veteran for an examination to determine whether his service-connected disabilities result in unemployability.  The claims file and a copy of this Remand must be made available to and reviewed by the examiner.  Following a review of the service and post-service treatment records, the VA examiner must state whether the Veteran is unable to secure or follow a substantially gainful occupation due solely to his service-connected disabilities, consistent with his education and occupational experience, without consideration of his age and any nonservice-connected disabilities.  The opinion must be based on the review of the claims file.  A complete rationale must be provided for any opinions expressed. 

3.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).

4.  After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If any benefit sought remains denied, provide an additional supplemental statement of the case to the Veteran and his representative, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


